On petition for rehearing, the court, in order to correct an error in a statement of fact, orders that the last paragraph of the opinion be amended so as to read as follows:
The statute, Section 4372 (2705) C.G.L., forbids the plaintiff to testify as to the asserted authority to make credits given him by the decedent in a verbal communication or transaction between him and the decedent; and items, which may include credit amounts now claimed by the plaintiff contained in a bill of particulars filed with defendants' pleas of set-off, are not competent evidence for the plaintiff to avoid a plea of the statute of limitations when authority to the plaintiff to make the credit claimed is not duly shown to have been given the plaintiff or otherwise directed or agreed to by the decedent in his lifetime.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 451